Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with attorney Adrian Stephen on 01/22/2021.
The application has been amended as follows: 

Claim 1 (amended)
An extruded aluminum flat multi-hole tube, comprising: 
a plurality of refrigerant passages extending in a tube length direction, each one of the plurality of refrigerant passages including an upper wall surface and a lower wall surface opposed to each other and a pair of opposed sidewall surfaces, and
aplurality of ridges extending in the tube length direction formed only on the upper wall surface of the refrigerant passage,
wherein a height of a ridge of the plurality of ridges is 5 to 25% of a vertical width of the refrigerant passage,
wherein a ratio of a horizontal width of a ridge of the plurality of ridges at 1/2 the height of the ridge with respect to a horizontal width of the refrigerant passage is 0.05 to 0.30, 
wherein a ratio of a horizontal width per inter-ridge flat portion of the upper wall surface with respect to the horizontal width of the refrigerant passage is 0.20 or less, 
wherein the extruded aluminum flat multi-hole tube is a flat multi-hole tube made of aluminum or aluminum alloy and manufactured by extrusion molding, and
wherein the horizontal width of the refrigerant passage is 0.45 mm to 2 mm.

Claim 2 (amended)
The extruded aluminum flat multi-hole tube according to claim 1, wherein a top portion of a ridge of the plurality of ridges has an arcuate or circular arcuate shape.

Claim 3 (amended)
The extruded aluminum flat multi-hole tube according to claim 1, wherein the number of the ridges formed on the upper wall surface of each of the refrigerant passages is [[1]]2 to 4.

Claim 4 (amended)
An extruded aluminum flat multi-hole tube, comprising: 
a plurality of refrigerant passages extending in a tube length direction, each one of the plurality of refrigerant passages including an upper wall surface and a lower wall surface opposed to each other and a pair of opposed sidewall surfaces, and
aa plurality of ridges extending in the tube length direction formed only on the lower wall surface of the refrigerant passage,
wherein a height of a ridge of the plurality of ridges is 5 to 25% of a vertical width of the refrigerant passage,
wherein a ratio of a horizontal width of a ridge of the plurality of ridges at 1/2 the height of the ridge with respect to a horizontal width of the refrigerant passage is 0.05 to 0.30, 
wherein a ratio of [[the]]a horizontal width per inter-ridge flat portion on the lower wall surface with respect to the horizontal width of the refrigerant passage is 0.20 or less, 
wherein the extruded aluminum flat multi-hole tub is a flat multi-hole tube made of aluminum or aluminum alloy and manufactured by extrusion molding, and
wherein the horizontal width of the refrigerant passage is 0.45 mm to 2 mm.

Claim 5 (amended)
The extruded aluminum flat multi-hole tube according to claim 4, wherein a top portion of a ridge of the plurality of ridges has an arcuate or circular arcuate shape.



Claim 6 (amended)
The extruded aluminum flat multi-hole tube according to claim 4, wherein the number of the ridges formed on the lower wall surface of each of the refrigerant passages is [[1]]2 to 4.

Claim 7 (amended)
An extruded aluminum flat multi-hole tube, comprising: 
a plurality of refrigerant passages extending in a tube length direction, each one of the plurality of refrigerant passages including an upper wall surface and a lower wall surface opposed to each other and a pair of opposed sidewall surfaces,
wherein the plurality of the refrigerant passages is a combination of an upper wall surface ridge forming refrigerant passage where a plurality of ridges extending in the tube length direction is formed only on the upper wall surface and a lower wall surface ridge forming refrigerant passage where a second plurality of ridges extending in the tube length direction is formed only on the lower wall surface,
wherein a height of any of the plurality of ridges is 5 to 25% of a vertical width of the refrigerant passage,
wherein a ratio of a horizontal width of any of the plurality of ridges at 1/2 the height of the ridge with respect to a horizontal width of the refrigerant passage is 0.05 to 0.30, 
wherein a ratio of [[the]]a horizontal width per inter-ridge flat portion of the upper wall surface with respect to the horizontal width of the refrigerant passage is 0.20 or less, 
wherein a ratio of [[the]]a horizontal width per inter-ridge flat portion of the lower wall surface with respect to the horizontal width of the refrigerant passage is 0.20 or less,
wherein the extruded aluminum flat multi-hole tube is a flat multi-hole tube made of aluminum or aluminum alloy and manufactured by extrusion molding, and
wherein the horizontal width of the refrigerant passage is 0.45 mm to 2 mm.

Claim 8 (amended)
The extruded aluminum flat multi-hole tube according to claim 7, wherein a top portion of any of the ridges has an arcuate or circular arcuate shape.

Claim 11 (amended)
The extruded aluminum flat multi-hole tube according to claim 7, wherein the number of the ridges formed on the upper wall surface or the lower wall surface of each of the refrigerant passages is [[1]]2 to 4.

Claim 14 (amended)
A heat exchanger, comprising:
first extruded aluminum flat multi-hole tubes according to claim 1,
second extruded aluminum flat multi-hole tubes comprising: 
a plurality of refrigerant passages extending in a tube length direction, each one of the plurality of refrigerant passages including an upper wall surface and a lower wall surface opposed to each other and a pair of opposed sidewall surfaces; and
a plurality of ridges extending in the tube length direction formed only on the lower wall surface of the refrigerant passage; 
wherein a height of a ridge of the plurality of ridges is 5 to 25% of a vertical width of the refrigerant passage; 
wherein a ratio of a horizontal width of a ridge of the plurality of ridges at 1/2 the height of the ridge with respect to a horizontal width of the refrigerant passage is 0.05 to 0.30, and 
wherein a ratio of a horizontal width per inter-ridge flat portion on the lower wall surface with respect to the horizontal width of the refrigerant passage is 0.20 or less, and
            a plurality of heat dissipating fins fixed to the first extruded aluminum flat multi-hole tubes and the second extruded aluminum multi-hole tubes,
wherein the first extruded aluminum flat multi-hole tubes are disposed on a gas phase side, and the second extruded aluminum flat multi-hole tubes are disposed on a liquid phase side[[.]],
wherein the horizontal width of the refrigerant passage is 0.45 mm to 2 mm.



Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record does not anticipate nor render obvious the combination set forth in claims 1 and 7, and specifically does not teach or suggest “…a ratio of a horizontal width per inter-ridge flat portion of the upper wall surface with respect to the horizontal width of the refrigerant passage is 0.20 or less, wherein the horizontal width of the refrigerant passage is 0.45 to 2mm.”
The prior art of record does not anticipate nor render obvious the combination set forth in claims 4, 7 and 14, and specifically does not teach or suggest “…a ratio of a horizontal width per inter-ridge flat portion of the lower wall surface with respect to the horizontal width of the refrigerant passage is 0.20 or less, wherein the horizontal width of the refrigerant passage is 0.45 to 2mm.”
The closest prior art of record (JPH06185885A to Jiyunji) teaches a predetermined value of a horizontal width (w3) per inter-ridge flat portion of the upper wall surface (the value being w3 = 0.78mm) and a predetermined value of a horizontal width (w1) of the refrigerant passage (10, 11) (the value being w1 = 3.755mm), but does not teach the ratio w3/w1 as claimed. However, optimization of the ratio claimed would not be possible in Jiyunji because slightly modifying the w1 value to obtain the ratio w3/w1 claimed would still not satisfy the specific claimed range for w1 of 0.45 to 2.00mm. Although Jiyunji teachings are similar, there is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to modify the teachings of the prior art to have the features of the independent claim. Thus, for at least the aforementioned reasons, the prior art of record neither anticipates nor renders obvious the present invention as set forth in independent claims 1, 4, 7 and 14.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO A HINCAPIE SERNA whose telephone number is (571)272-6018.  The examiner can normally be reached on 10:00am - 6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GUSTAVO A HINCAPIE SERNA/Examiner, Art Unit 3763                                                                                                                                                                                                        




	/LEN TRAN/             Supervisory Patent Examiner, Art Unit 3763